Citation Nr: 0520680	
Decision Date: 08/01/05    Archive Date: 08/17/05

DOCKET NO.  04-33 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of death, 
to include exposure to mustard gas.

2.  Entitlement to Dependents' Educational Assistance 
pursuant to 38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Witnesses


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to December 
1945.

The case comes before the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board notes that the appellant presented testimony during 
a hearing on appeal before the undersigned Veterans Law Judge 
(VLJ) on June 5, 2005.  A copy of the hearing transcript 
issued following the hearing is of record.

At present, this appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  The veteran 
died in March 2002 at the age of 77.  The disease found to 
have resulted in death, as reported on the official 
certificate of death, was chronic obstructive pulmonary 
disease.  At the time of the veteran's death, service 
connection was not in effect for any disability.

The appellant contends that the onset of the veteran's fatal 
lung disease was caused by exposure to mustard gas during his 
honorable service in World War II.  Records documenting the 
claimed exposure are crucial to the claim because, although 
exposure to certain types of gas during the course of routine 
military training can be assumed, exposure to mustard gas 
cannot.

The VA has procedure in place to develop claims of exposure 
to mustard gas.  See M21-1, Part 3, Chapter 5, Subchapter II, 
Section 5.18 (April 30, 1999 Change 74).  It appears from the 
claims folder, that the RO has not developed the claim 
pursuant to the M21-1 procedures, and the case must be 
remanded for further development.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  Review the claims folder and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistant Act of 2000, and Quartuccio v 
Principi, 16 Vet. App. 183 (2002), is 
complete with respect to the appellant's 
claim of service connection for the cause 
of death, to include exposure to mustard 
gas, and entitlement to Dependents' 
Educational Assistance pursuant to 38 
U.S.C. Chapter 35.  The notice must be 
specific to the claims on appeal.  

2.  The RO should contact the appellant 
and request that she submit a NA Form 
13055 (Request for Information Needed to 
Reconstruct Medical Data).  With the 
information contained in the submitted NA 
Form 13055, the RO should request the 
National Personnel Records Center (NPRC) 
to perform all appropriate alternative 
searches for sources of records, 
including the veteran's personnel 
records, DA-20, medical records, and 
morning and sick reports, for the time 
period between July 1943 and December 
1945.  Copies of any obtained records 
should be incorporated into the claims 
file.  If the alternative searches for 
sources of records are unsuccessful, 
documentation to that effect must be 
placed in the veteran's claims folder.

3. The VBA AMC should refer to VBA's 
Adjudication Procedure Manual, M21-1, 
Part 3, Chapter 5, Subchapter II, § 5.18 
for instructions for development of the 
appellant's claim of entitlement to 
service connection for the cause of 
death, to include exposure to mustard 
gas, and prepare an appropriate request 
for information regarding mustard gas 
exposure. When requesting information 
from the Defense Manpower Data Center and 
U.S. Army Chemical and Biological Defense 
Agency, the VBA AMC should set forth all 
information of record which details the 
appellant's statements regarding the 
location and type of mustard gas exposure 
claimed to have been experienced by the 
veteran in service.

4. If evidence that the veteran was 
exposed to mustard gas during his active 
service is found, the RO should refer the 
veteran's claims folder for review by a 
VA physician with the appropriate 
specialty.  The specialist should 
undertake a longitudinal review of the 
veteran's medical records and render an 
opinion as to whether it is at least as 
likely as not that the veteran's cause of 
death, including but not limited to 
chronic obstructive pulmonary disease, is 
etiologically related his military 
service and any exposure to mustard gas 
that may have occurred.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed to the extent 
possible.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for entitlement to service connection for 
the cause of death, to include exposure 
to mustard gas, and for eligibility to 
Dependents' Educational Assistance 
pursuant to 38 U.S.C. Chapter 35.  If the 
determinations remain unfavorable to the 
appellant, she should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M. W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



